Citation Nr: 1540984	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-05 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability to include whether new and material evidence has been submitted to reopen the claim.

2.  Entitlement to service connection for conjunctivitis.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for allergic rhinitis.  

8.  Entitlement to service connection for Meniere's disease.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a bilateral hand disability.

11.  Entitlement to service connection for generalized arthritis.

12.  Entitlement to service connection for myopia, claimed as an eye condition.

13.  Entitlement to an increased rating for a service-connected left hip disability, currently rated as 10 percent disabling.

14.  Entitlement to an increased rating for a service-connected left knee disability, currently rated as 10 percent disabling.

15.  Entitlement to an increased rating for a left shoulder disability, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his March 2011 substantive appeal, the Veteran requested a videoconference hearing at the RO.  However, this was processed as a request for an in person Board hearing (Travel Board), which resulted in a significant delay in the scheduling of the hearing, and it does not appear the Veteran was provided notice of the hearing once it was eventually scheduled in August 2015.  See 38 C.F.R. § 20.701 (2015) (stating a claimant must be provided notice of the time and place of a scheduled hearing).  

The Veteran failed to report for the August 2015 Travel Board hearing.  His hearing request remains pending.  38 C.F.R. §§ 3.103(c), 20.700(a); see also Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (vacating Kyhn v. Shinseki, 24 Vet. App. 228 (2011)).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO, ensuring proper notice of the hearing is mailed to the Veteran at his last known address.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

